Order entered April 10, 2014




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-01226-CV

  IN THE MATTER OF THE MARRIAGE OF DELMA DOMAGALSKI AND HENRY
                          DOMAGALSKI

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-13-0889-Z

                                               ORDER
        The reporter’s record in this case is past due. By postcard dated September 23, 2013, we

notified the Court Reporter the reporter’s record was overdue and directed the Court Reporter to

file the reporter’s record within thirty days. By order dated February 18, 2014, we again notified

the Court Reporter that the reporter’s record was overdue. We ordered the Court Reporter to file

the reporter’s record within thirty days. To date, the Court Reporter has not filed the reporter’s

record or otherwise corresponded with the Court regarding the status of the reporter’s record.

        Accordingly, this Court ORDERS Court Reporter Glenda Johnson, Official Court Reporter

for the 256th Judicial District Court, to file, within TEN DAYS, either (1) the reporter’s record; or

(2) written verification that appellant has not been found indigent and has not paid for the record.

We expressly CAUTION Glenda Johnson that failure to comply with this order may result in an

order that she not sit as a court reporter until she complies.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:



Honorable David Lopez
Presiding Judge
256th Judicial District Court

Glenda Johnson
Official Court Reporter
256th Judicial District Court

                                                /s/    CAROLYN WRIGHT
                                                       CHIEF JUSTICE